       Case 3:18-cv-04909-LB Document 74 Filed 03/27/20 Page 1 of 2


     Matthew C. Helland, CA SBN 250451
 1
     helland@nka.com
 2   Daniel S. Brome, CA SBN 278915
     dbrome@nka.com
 3   NICHOLS KASTER, LLP
     235 Montgomery Street
 4   Suite 810
     San Francisco, CA 94104
 5
     Telephone: (415) 277-7235
 6   Facsimile: (415) 277-7238

 7   Attorneys for Plaintiffs and Others
     Similarly Situated
 8
                           IN THE UNITED STATES DISTRICT COURT
 9                           NORTHERN DISTRICT OF CALIFORNIA
10

11   DARREN STEMPLE, individually and on                  Case No. 3:18-cv-04909-LB
     behalf of all others similarly situated,
12                                                        STIPULATED JUDGMENT AND
                                   Plaintiffs,            [PROPOSED] FINAL JUDGMENT
13
            v.
14
     RINGCENTRAL, INC.,
15

16                                 Defendants.

17

18

19

20

21

22

23

24

25

26

27

28


                                           [PROPOSED] JUDGMENT
                                           CASE NO. 3:18-cv-04909-LB
         Case 3:18-cv-04909-LB Document 74 Filed 03/27/20 Page 2 of 2



 1          Plaintiffs’ Motion for Final Settlement Approval came before the Court on March 26, 2020.
 2   Defendant did not oppose the Motion. The Court granted the Motion in full by the Court’s Final
 3   Approval Order dated March 26, 2020 (“Order”). ECF No. 72. The Parties stipulate that Judgment
 4   shall be entered pursuant to the terms of the Order and the parties’ Settlement Agreement. This
 5   matter shall be closed, except that the Court shall retain jurisdiction as set out in the Parties’
 6   Settlement Agreement.
 7

 8   Dated: March 27, 2020                          NICHOLS KASTER, LLP
 9
                                                    By:       s/Daniel S. Brome
10                                                            Daniel S. Brome

11
                                                              Attorneys for Plaintiffs and Others Similarly
12                                                            Situated
13
     Dated: March 27, 2020                          ORRICK HERRINGTON & SUTCLIFFE LLP
14

15                                                  By:        s/ Jessica Perry
                                                              Jessica Perry
16

17
                                                              Attorneys for Defendant
18

19
                                    [PROPOSED] FINAL JUDGMENT
20
            Pursuant to the Parties’ stipulation, IT IS SO ORDERED.
21
            JUDGMENT SHALL BE ENTERED pursuant to the terms of the Court’s Final Approval
22
     Order dated March 26, 2020 (ECF No. 72) and the Parties’ Settlement Agreement. This matter
23
     shall be closed, except that the Court shall retain jurisdiction as set out in the Parties’ Settlement
24
     Agreement.
25
              March 27, 2020
     DATED: ___________________
26
                                                              _______________________________
27
                                                              Hon. Magistrate Judge Laurel Beeler
28                                                            United States District Judge
                                                          2
                                             [PROPOSED] JUDGMENT
                                             CASE NO. 3:18-cv-04909-LB
